Title: To Thomas Jefferson from George Jefferson, 1 March 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond March 1st. 1798.
          
          I received by yesterdays post a letter from Mr. Randolph in which he enquires of me whether you have any nail rod here? and desires if you have, that I will send it up immediately, as the naillery is almost at a stand for want of it.
          I am induced to give you this information least Mr. R. should conclude  I have some in my possession, and for that reason delay acquainting you with the want of it.
          I am Mt. sincerely Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
        